{¶ 21} I concur with the majority's result regarding the sixth assignment of error. However, I believe the wrong standard of review is being applied to reach that result. The majority applies an abuse of discretion standard to appellant's sentencing challenge under R.C.2929.11(B). I believe the appellate statute, R.C. 2953.08(G)(2), retains its vitality post-Foster regarding sentencing challenges under R.C.2929.11 and 2929.12.
 {¶ 22} Consequently, while I concur regarding the disposition of the first five assignments of error, I concur in judgment only regarding the sixth. *Page 1